Bryan J. Hughes, Esq. Village Attorney, Malone
You have asked whether a village may increase the terms of the offices of mayor and trustees and, if so, what procedural steps must be taken. Also, you ask whether a village may change the date of its election from March to November and ask what procedural steps must be taken to accomplish the change.
The term of office of the mayor and trustees is two years (Village Law, § 3-302 [3]). The board of trustees, by resolution or local law subject to permissive referendum, may extend to four years the term of office of the mayor, the trustees, or both the mayor and the trustees (id., § 3-302 [5] [a]). The procedure for effectuating this change is defined by law (ibid.).
Unless the date is changed by the board of trustees, the village election is held on the third Tuesday in March (Election Law, § 15-104 [1] [a]). The board of trustees of a village located entirely in a county may adopt a resolution subject to a permissive referendum providing that village elections will be held on the day of the general election in November (id., § 15-104 [1] [c]). The procedure for effectuating this change is set forth by law (id., § 15-104 [2]). It calls for a one-time extension of the terms of elected village officers to make the transition to the new date (ibid.).
We conclude that a village is authorized to increase the terms of the offices of mayor and trustees and also may provide for the village election to be held at the time of the general election in November.